               Case 6:19-cv-00467-ADA Document 24 Filed 01/31/20 Page 1 of 10




    .                                r
                                                                                 FILED
                                                                             JAN
                                DV                                     CLERK. U S.
                                                                                     31?o2U
                                                                   WESTERN           DISTCT
                                                                               DISTRICT       CLERK
                                                                                              TEXAS

                        1_ WC                                                             DEPUTY
               MV-' 44

\                                               C,




\                                         A

\                                         {V
        ?                                       00vi
                                                                                              2.t

\
\

\                     fl
    CD1
        çcLX


                  L1             J
    to                                   swjk




                                     yyAt


         bjth              °'
                                                 it:-


                                                        £%)    )   T
                   Case 6:19-cv-00467-ADA Document 24 Filed 01/31/20 Page 2 of 10



             ik4d    OnckMi5        fl5(*or Jly)4Hn14h                   rrwvr44i &C-    1Z4#n44

S                  zkah        (

                    VL4hc4          4r-       !o                             r'71) *eI
    Dwrk
                        b4r         p'                c

             th      ?ku             on 4h'        d                          FO              LA6
                   ceomoactk.                 '




    4hr                 yD           kd                        no

    ctricj    ot                                  b       nJ 'y     wrftA1        eL   4r1'4&
                    -Lhtn c(ri4 v    o.t) -




                        ILiisdkHon
    Tht       Ao4-c        af5eO     wk                                                 - ,

      2      Ur5, C          dioi    4                    rm        mp'c-                     tMr
                    5          ct) e& cree,                 -,         vJj        WiJ& L2
                    RL-UI F'A 20tx))     jorrHy w-Fv *bej Pk'6t, FbLLrh)
                                                    fr +0         £ P.
                         hos   3wt5a imtouec4hS cLCrtoi                                f4jtYjftO
                                  22S 3 ayd 224 &r
                                              PtaIw,.
                                                          Th Wi4',xi               4' Th.
O   Tht Cu              &( otHoi ui
                                                            2øU3i3
                                                                             i?
                                                                                  jo
                                                                                          1
          Case 6:19-cv-00467-ADA Document 24 Filed 01/31/20 Page 3 of 10




tPiói±cc                 p1E          c'urei* i1xJ                                          Pbiio/

-zr                                        4cA/m                  jIl)jj D(vr1S
                    '1'')
PIeJYi4-W&44vftt       WRI5Y       hr S,tA7L )ie4d' bJe-
'ffi* h          th nu       c,ver ho  I'j cmii bconi ci
 QJvY),'fl -Th                                      ar
                                                          /
                                                              /11       L      ftiJ4 ivJe
Ttu               1cpunty              bfr                    JI/ rkt                  rntsIiv1

h ryib                       dyw th h4                  ?1.i'r+(4
                                                                        x-         &
44oJ             b34fltiiaiI/    tJUPdA                                  i'i    rvtJ

                          Is i&-i1fe,n                                tr'c,n   SJ-,     2Lt.

  P k1j rtH4f c                       he      F          EerC5&             avkl   c

                     + oc bk riotJU                                              thW3
   p L41           spcc&   4e   I 1                                                    tk     CWIJy
awi   Cit                       endi2M                                                 -o*na
             & YWW'I             aJo rrI
                                               -'   '
                                                         ce'           rotd4l)




  P )or     4f- c4 le           pd icj      /roki.                       oJthm           th         I




oJaiIaYJ6          Y'hf                                                  rc&       PJc2Ar*1f

                                                    0f
                                S     f,exed        i.   e        w'n bacL etc?                n1


            fA        L41d   4uike ccJ ty
                 1c cc   I       theth s
                                                             kf   V                    V&1 LI)
ro Cbr6     '    £ieitc-1m       Jen       -l--o


vax-tthy or cJwatI rne4                             on1
                                '+0         M4-tcP
          Case 6:19-cv-00467-ADA Document 24 Filed 01/31/20 Page 4 of 10




9) VkjrrHcc          Cio nip kJ ri                           rrt    O
FkMi C?-f FYtÔ blWcU                                                                   h)ab.

f?4k4     -d V-*ie                        kt)a      *tu                         ?46      -

      p1t1. Qfl                                     ?bvU
rd
+hd   LtX
         k&b 4P,
                ?*      yQn
                                       frILJ1I.


                                           '?r
                                               m4     cht         r, QYt H
                                                                   1\kfM5         U(Ø
b O$orn           V 'ko
             &-4vrj ha1i  & £CL&P                                            tk

      144 cnt ke4        v- 4            cd-                                f
                          iiy .(-cTh           baf.   Fa14c        cAJ      eii

                              v+         C7141d        t(     t                    fo
Cb'Jf       hc    bo3ôtn  V4M at R4kk                                              ub*á
'p                     (o? h;)&:2 +her, -ot                          V'         fj4v*
+t          oiwieed                v                                               cuà
                                               +0
                                       cLr&5          }n&n'L6t,
Pkur4                 ryf-,                                   L1eXf

      40 bz               I              L4f'                                   aMd
      kAp oui                 w ft              n                       "
                                                                                  %414Jllj
                                                            CUYttt Lkfl

CAf'r5               rL   crtth h                                               -Vex
             Case 6:19-cv-00467-ADA Document 24 Filed 01/31/20 Page 5 of 10




.   c           AHr( D
                                      h
                                 ki1 er4
                                               a
                                                     )4b
                                                             th 5tip
    so p                                   wo
                he     cW6 I2Wj                              f*Dr      L
                                                                                 -

                  &                   b             n
                       )üt- 1OctL         Prjç           fr9&7.

    Q P1jp                                kI   v
                                                    -ajJed -c
                   r                                    t2

    °cL Lorf± vj q 0Ci ic                                by   rii-
                             *                                 j
    C                            3;ejhp                            Thr,j.
                                                                      i
                        ____

               o cky61                     OL(U,)   LV             1I1 UF4
                         1

        I&

        wj q3
        tcb1oyaJ
                                                                           ty-

.       bkidet3 Ian+'ç15
                                  J   pofr

                                                                       no
                Case 6:19-cv-00467-ADA Document 24 Filed 01/31/20 Page 6 of 10




    )mc1s            i5 -The             n&-luk          w4*Wfl'+        cwt (fvi5? frj
                    c                                cn               Lcw. yYtcti Lmet-
                        4- vrE,            2Y     W3              rfl
                                                                flO

                    or pcI-i'ce ck-a                 I   i'vi    hj) 5&iJtil          LW'   ('
                            H         4o        vk                +*( Ma               mM
     Y',O      &ftext +0 a*.te                            Itctfr1+)W5        f;e)     ac&
                     4-              L                    Z Wt3          JOfr3       4i'&   &
      I   4VIt             Y\Lft7           Iw'Z±
S                                                        -(4w         --a &(M2f)
                               k-     Lleflt')&                               oxa
          A)   kj   k3 LrzLe41                       n   +f3                  E'Cdt         -




    V     iE
                           9    r3   pak                                *'           rdJ 0*

                     Qx     C                                          ht5    e

                           J&                   Hk
                                     ard                        }Lwc4kt

                                                                                  11111 II I I± LI
    W                                                                                EI-kvf5 C
             Case 6:19-cv-00467-ADA Document 24 Filed 01/31/20 Page 7 of 10




                        V                        c    d'thc            rt*- I+
    Q5 a         DPY(5LOflS ckEcr' Lec '4ok1tF             hr r        h- W*4''
    +r          fi+k             £?K           &(*k                Y4#k

      ftw        }jbI4                   -iO     jth +hJ- wysff            AoL
     1Uti               tfrr


     OA    yA               OL4'L         Y     lkinJun4*torl     OrM*J IIi
    d&*, +O t          &tIä,j      IPi                                     Of w4I




          /4jrth'ff-   &(S                                      ciee

.     tper      c'          u


    t4)     ctv*&                  -fr )&1 Or    l)   j5S Iv&   t-rf cth




                       $    ez
               Case 6:19-cv-00467-ADA Document 24 Filed 01/31/20 Page 8 of 10



                                     \/e(    çdi'
                           kht                                 ,,



    yY\    jt4'3     c     a&                                               c)
          O)                                -Ic'

                 0
    r                                       +
                                            -v



                     -ça9I(           U



                                                     1ce
                         C44'+


                                                                 pfr'
                   jtL6
I                                             o?-°
                                 I
                                       -




                                                                      QO
                                     I14


                                                                -
    Case 6:19-cv-00467-ADA Document 24 Filed 01/31/20 Page 9 of 10




.
                            /USA
Case 6:19-cv-00467-ADA Document 24 Filed 01/31/20 Page 10 of 10




                              E
                             ERF




                                                            71/7(91
                                                      c2o
                                                 i:




                                                            T
                                             tLkm
                                            ct
               veTCti b r
            Lift

                                     Vi)
                                    i
                                   /Vtarl
